In an action to recover damages for negligence and products liability, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Werner, J.) dated September 30, 1992, as denied their motion for leave to serve an amended bill of particulars alleging injuries sustained by the plaintiff Scott Thomas with psychological/psychiatric components.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiffs contend that the psychological injuries allegedly sustained by the plaintiff Scott Thomas were merely the "logical sequelae” of the physical injuries recited in the earlier bill of particulars, and that, accordingly, they were not required to seek leave to amend pursuant to CPLR 3042 so as to include the psychological injuries in the bill of particulars. This claim is unpreserved for appellate review (see, Matter of Aetna Cas. & Sur. Co. v Scirica, 170 AD2d 448), and in any event, is without merit (cf., Tate v Colabello, 58 NY2d 84).
Moreover, in view of the plaintiffs’ failure to present a reasonable excuse for the lengthy delay in seeking to amend the bill of particulars, we discern no improvident exercise of discretion in the Supreme Court’s denial of their motion (see, Scott v General Motors Corp., 202 AD2d 570).
We have reviewed the plaintiffs’ remaining contentions and find them to be without merit. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.